Exhibit 10.35

AMENDMENT TO GOODWILL PROMISSORY NOTE

 

 

This Amendment to Goodwill Promissory Note (this “Amended Note”), dated as of
November 29, 2016, amends that certain Goodwill Promissory Note (the “Note”)
dated as of October 31, 2012 by San Rafael Distributing, Inc., an Arizona
corporation ("Borrower") in favor of Calavo Growers, Inc., a California
corporation (“Holder”).  Capitalized terms used herein but not defined shall
have the meanings ascribed to such terms in the Note.

Borrower and Holder hereby agree to amend the Note as follows:

1. The second sentence of the Note which states:  "The entire principal amount
shall be due and payable on November 1, 2017" is deleted in its entirety and
replaced with the following language:  "The entire principal amount shall be
payable over a 36 month payment cycle, with the first payment, in the amount of
$37,158.17, being due and payable on December 1, 2016, and each subsequent
payment being due and payable on the first day of every month
thereafter.  Interest at the rate of 4.5% per annum shall begin to accrue and be
payable on December 1, 2017 and each month thereafter until paid in full.  The
amortization table showing the date and amount of each payment is attached
hereto as Exhibit "A" and its terms are incorporated herein.  The maturity date
of the Note shall be November 1, 2019, and all principal and all accrued and
unpaid interest shall be due and payable in full on such date."

2. The payment of the Note is secured by a pledge of all of the membership
interest of the Company owned by Borrower pursuant to that certain Pledge and
Security Agreement (the “Security Agreement”) dated as of October 31, 2012 by
Borrower in favor of Holder, and the payment of the Note as amended hereby
remains secured by the Security Agreement. 

3. Payment and performance of the Note is absolutely and unconditionally
guaranteed by Francisco Clouthier (“Guarantor”) pursuant to that certain
Personal Guaranty (the “Guaranty”) dated as of October 31, 2012 by Guarantor in
favor of Holder, and the payment and performance of the Note as amended hereby
remains guaranteed by the Guarantor on the terms of the Guaranty.

4. Except as expressly amended herein, all other terms and conditions of the
Note remain in full force and effect and are binding obligations of Borrower in
connection with the Note, as amended hereby.



-  1  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower and Holder have executed and delivered this Amended
Note as of the date first written above.

 

BORROWER

 

San Rafael Distributing, Inc.

 

 

 

 

By:

/s/: Francisco Clouthier

 

 

Francisco Clouthier

 

Its:

President and Secretary

 

 

 

 

 

 

 

HOLDER

 

Calavo Growers, Inc.

 

 

 

 

 

 

 

By:

/s/: James Snyder

 

 

James Snyder

 

Its:

Corporate Controller, CAO

 

 

 

 

 

 

-  2  -

--------------------------------------------------------------------------------